HAWTHORNE, Justice
(concurring).
I am not in accord with the view of the majority that the statute here under consideration, Article 74 of the Louisiana Criminal Code, Act No. 43 of 1942, LSA-R.S. 14:74, should be given a'.strict interpretation or strictly interpreted. Since the statute is in the Criminal Code of this state, it must be interpreted in accordance with the directive in the Code on interpretation of its provisions. Article 3, LSA-R.S. 14:3, provides the rule of interpretation for the articles found therein, thus: “The articles of this Code cannot be extended by analogy so as to create crimes not provided for herein; however, in order to promote justice and to effect the objects of the law, all of its provisions shall be given a genuine construction, according to the *392fair import of their words, taken in their usual sense, in connection with the context, and with reference to the purpose of the provision.”
Aside from the rule of interpretation as set foirth in the quoted article, the comments thereunder disclose that it was the purpose of the drafters of the Code to depart from the rule of strict interpretation applicable to criminal statutes in interpreting the articles of the Criminal Code.
I concur in the result reached by the majority, for in my view, if Article 74 is interpreted under the rule announced by the Code in Article 3, the same result would be obtained.
I respectfully concur.